Citation Nr: 0729046	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-28 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Togus, Maine



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
expenses for emergency medical care incurred at St. Joseph 
Hospital on February 25, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 decision in which the VAMC denied the 
veteran's claim for reimbursement of expenses for 
unauthorized emergency medical care incurred at St. Joseph 
Hospital on February 25, 2004.  In July 2004, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in July 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2004.

In July 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Service connection is established for total arthroplasty 
of the right and left knees, each evaluated as 30 percent 
disabling and for hypertension with arteriosclerotic heart 
disease, evaluated as 10 percent disabling.  

3.  The veteran was treated at the St. Joseph Hospital 
Emergency Department on February 25, 2004 for a cough, upper 
respiratory infection (URI) and questionable pneumonia.  


CONCLUSION OF LAW

The claim for payment or reimbursement of expenses associated 
with unauthorized emergency medical care provided at St. 
Joseph Hospital on February 25, 2004 is without legal merit.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.52, 17.120, 17.130, 17.1000, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, the regulations governing his 
claim, and has been afforded an opportunity to present 
evidence and argument in connection with the claim; the 
record also reflects that all existing evidence pertinent to 
the claim has been associated with the claims file.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed him.  As will be explained 
below, the claim on appeal lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  




II.  Analysis

The record reflects that that veteran was seen at the St. 
Joseph Hospital Emergency Department on February 25, 2004 
with the chief complaint of sniffles with sore throat, 
weakness and cough.  He reported that he had a friend with 
pneumonia and that his symptoms had been present for three 
days.  He also reported that he worked a the Post Office and 
was requesting a work note because he had been off work for 
three days.  On examination, the examiner noted that the 
veteran was alert and in no acute distress.  The assessment 
was cough, URI, and questionable pneumonia.  It was indicated 
that he was given a liter of normal saline and prescriptions 
for Robitussin and Zithromax.  The examiner recommended 
increasing fluids and no work for the next two days.  It was 
indicated that the veteran was discharged in stable 
condition.  

In July 2007, the veteran testified that he called the Bangor 
Vet Center once and that he was told that he could not been 
seen.  He also testified that he was told to go to the 
hospital.  He could not remember the name of the person he 
spoke with at the VA.  He also indicated that if may have 
been his wife who actually called the VA, because he was ill.  
He indicated that he had been off work at the Post Office for 
three days and needed to fly for a work training session in 
the next few days and wanted to be seen to determine if he 
could fly.  He indicated that he was able to fly and attend 
the training session.  He testified that he did not believe 
that he could have driven himself to the closest VA medical 
facility, which is about 115 miles away, but that he thought 
his wife could have driven him.  

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: (a) treatment was for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who is permanently and 
totally disabled as a result of a service-connected 
disability; (4) for any illness, injury or dental disability 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; and (b) 
such treatment was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.   

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130. 

Service connection is established for total arthroplasty of 
the right and left knees, each evaluated as 30 percent 
disabling, and for hypertension with arteriosclerotic heart 
disease, evaluated as 10 percent disabling.

In this case, the veteran does not meet any of the four 
criteria listed above, as his treatment at St. Joseph 
Hospital was not for a service-connected disability or a 
nonservice-connected disability associated with and held to 
be aggravating a service-connected disability.  Furthermore, 
the claims file does not reflect that the veteran was 
considered permanently and totally disabled as a result of a 
service-connected disability, or that he was participating in 
a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, 
the veteran is not eligible for medical expense reimbursement 
under 38 U.S.C.A. § 1728.  

The veteran's claim has also been considered under pertinent 
provisions of The Millennium Health Care and Benefits Act, 
Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002).  
Under that statute-which also provides general authority for 
the reimbursement of non-VA emergency treatment-payment for 
emergency services may be made only if all of the conditions 
set forth in 38 C.F.R. § 17.1002 are met.  In particular, the 
following subsections are relevant to this case: 
        
(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

	(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center).  

38 C.F.R. § 17.1002 (b), (c).



Thus, the question for consideration is whether the non-VA 
hospital care was rendered in a medical emergency of such 
nature that delay would have been hazardous to the veteran's 
life or health.  

The evidence of record shows that the veteran sought private 
medical treatment for complaints of sniffles with sore 
throat, weakness and cough.  The diagnosis was URI, and 
questionable pneumonia.  The veteran was discharged that same 
day in stable condition and there is no indication that his 
condition at the time he was seen was a medical emergency.  
As the veteran testified, he was had been ill for several 
days and was concerned about his ability to fly for a 
training session but he did not indicate that he believed 
that any delay in treatment would have been hazardous to his 
health.  While he has indicated that he contacted the Bangor 
Vet Center about being seen regarding his illness, he was 
unable to recall who he spoke with and conceded at the 
hearing that his wife may have been the person who called.  
There is simply no objective evidence that he contacted the 
VA prior to going the private hospital or that his condition 
constituted a medical emergency.  

In absence of evidence that the expenses of the private 
hospital care were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and as all three criteria must be met in order to 
establish entitlement to payment or reimbursement of medical 
expenses under tj, the Board need reach the third criteria of 
whether a VA or other Federal facility was feasibly 
available.  

Accordingly, there is no factual basis to establish 
entitlement to payment or reimbursement of the expenses for 
private hospital care at St. Joseph Hospital on February 25, 
2004 not previously authorized under the governing legal 
authority.  As such, there is legal basis that allows for VA 
payment or reimbursement of such expenses.  Where, as here, 
the law and not the evidence is dispositive, the appeal must 
be terminated or denied as without legal merit or as lacking 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).




ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized expenses  for emergency medical care incurred at 
St. Joseph Hospital on February 25, 2004 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


